USDC IN/ND case 3:20-cv-00825-JD-MGG document 10 filed 09/30/20 page 1 of 2


                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

BRUCE WETTLAND,                     )
                                    )
                    Plaintiff,      )
                                    )
                 v.                 )               No. 1:20-cv-02226-JPH-TAB
                                    )
JAYCO, INC. a Domestic Profit       )
Corporation,                        )
FORD MOTOR COMPANY a Foreign Profit )
Corporation,                        )
                                    )
                    Defendants.     )

                         ORDER TRANSFERRING CASE

      Defendant Jayco, Inc. has filed an unopposed motion to change venue to

the Northern District of Indiana, South Bend Division. Dkt. [9]. For the

reasons in the motion, that motion is GRANTED. See 28 U.S.C. § 1391(b); 28

U.S.C. § 1404(a) ("For the convenience of parties and witnesses, in the interest

of justice, a district court may transfer any civil action . . . to any district or

division to which all parties have consented."). The clerk SHALL TRANSFER

this case to the Northern District of Indiana, South Bend Division and close

this case on the docket.

SO ORDERED.
Date: 9/30/2020




                                           1
USDC IN/ND case 3:20-cv-00825-JD-MGG document 10 filed 09/30/20 page 2 of 2


Distribution:

Sara M. Douglass
LEMON LAW GROUP PARTNERS, PLC
3323 NE 163rd Street
Suite 504
North Miami Beach, FL 33160

Trevor Quinlan Gasper
THOR INDUSTRIES, INC.
tgasper@thorindustries.com




                                    2
